DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both a neural network store and a neural network module in Figures 2 and 4.  
The drawings are objected to because operation 530 in FIG. 5 has the following informality: “Determine a vector representation of each user based o neural network embeddings” should be changed to “Determine a vector representation of each user based on neural network embeddings.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:  “the neural network module” should not be denoted by reference numeral “134” in paragraphs [0021] and [0037], because an event is denoted by reference numeral “134” in both the specification and FIG. 2.  Appropriate correction is required.
The disclosure is objected to because of the following informality: “a neural network store” should not be denoted by reference numeral “225” in paragraph [0026] of the specification, because an edge store is denoted by reference numeral “225” in both the specification and FIG. 2.  Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities: “trained using historical user-entity interactions” should be changed to “trained using historical user-entity interactions;” in line 11 of claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 12-18 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112(pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitations: “storing, by the online system, interactions of users with content describing entities; and performing joint training of the first neural network and the second neural network using training data comprising stored interactions of users with content describing entities.” However, the specification does not refer to “content describing entities.”  However, paragraph [0054] of the specification states, “The online system (e.g., online system 130) receives content 510 describing an event from a third party system (e.g., third-party system 120). Content describing the event includes a venue associated with the event, a geographic location associated with 
Claim 3 recites the limitations: “the training data comprises user attributes, entity attributes, and labels indicating whether a particular user was determined to be interested in an entity.” However, the specification does not refer to the training data comprising entity attributes.”  However, paragraph [0037] of the specification states, “In an embodiment, an attribute of a user or event is represented using a one hot vector.”  
In addition, paragraph [0049]  of the specification states, “For example, the training data store 435 may include three columns, one for event data, one for user data, and one for a label describing the relationship between the user and the event.”   Accordingly, paragraphs [0037] and [0049] of the specification appear to indicate that training data includes event attributes. For the purposes of prior art examination, the Examiner is interpreting “entity attributes” as “event attributes” in lines 2 and 3 of claim 3 and “an entity” as “the event” in line 3 of claim 3.
Claim 3 is also rejected under 35 U.S.C §112(a) or 35 U.S.C. §112(pre-AIA ), first paragraph by virtue of the dependency of claim 3 on claim 2.
Claims 4-8 are rejected under 35 U.S.C §112(a) or 35 U.S.C. §112(pre-AIA ), first paragraph, by virtue of their dependency on dependent claim 2 through intervening dependent claim 3 as well as by virtue of the dependency of claims 4-8 on dependent claim 3.
It should be noted that dependent claims 7 and 8 include the limitation “an event attribute.”  If the applicant amends claim 3 to change “entity attributes” to “event attributes”, dependent claims 7 and 8 depending from claim 3 may be rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, because dependent claims 7 and 8 refer to “an event attribute.”  Accordingly, if the applicant amends claim 3 to change “entity attributes” to “event attributes,” applicant may avoid this potential rejection under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, by changing “an event attribute” to “one of the event attributes” in dependent claims 7 and 8.
Claim 12 recites the limitations: “storing, by the online system, interactions of users with content describing entities; and performing joint training of the first neural network and the second neural network using training data comprising stored interactions of users with content describing entities
Claim 13 recites the limitations: “the training data comprises user attributes, entity attributes, and labels indicating whether a particular user was determined to be interested in an entity.” However, the specification does not refer to the training data comprising entity attributes.”  However, paragraph [0037] of the specification states, “In an embodiment, an attribute of a user or event is represented using a one hot vector.”  In addition, paragraph [0049]  of the specification states, “For example, the training data store 435 may include three columns, one for event data, one for user data, and one for a label describing the relationship between the user and the event.”   Accordingly, paragraphs [0037] and [0049] of the specification appear to indicate that training data includes event attributes. For the purposes of prior art examination, the Examiner is interpreting “entity attributes” as “event attributes” in lines 2 and 3 of claim 13 and “an entity” as “the event” in line 3 of claim 13.
Claim 13 is also rejected under 35 U.S.C §112(a) or 35 U.S.C. §112(pre-AIA ), first paragraph by virtue of the dependency of claim 13 on claim 12.
Claims 14-18 are rejected under 35 U.S.C §112(a) or 35 U.S.C. §112(pre-AIA ), first paragraph, by virtue of their dependency on dependent claim 12 through intervening dependent claim 13 as well as by virtue of the dependency of claims 14-18 on dependent claim 13.
It should be noted that dependent claims 17 and 18 include the limitation “an event attribute.”  If the applicant amends claim 13 to change “entity attributes” to “event attributes,” dependent claims 17 and 18 depending from claim 13 may be rejected  under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, because dependent claims 17 and 18 refer to “an event attribute.” Accordingly, if the applicant 
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the applicant regards as the invention.
Claim 1 recites the limitations: “identifying a plurality of users of the online system” in line 4 and “for each of a plurality of users of the online system” in line 5. It is unclear as to whether the second occurrence of “a plurality of users” is the same as or different from the first occurrence of “a plurality of users.”  For the purposes of prior art examination, the Examiner is interpreting the first occurrence of “a plurality of users” as the same as the second occurrence of “a plurality of users.” 
Claim 4 depends from claim 3 and recites the limitation “a user attribute” in line 1 of claim 4.  Claim 3 recites “user attributes” in line 1 of claim 3.  It is unclear as to whether “a user attribute” in claim 4 is different from “user attributes” in claim 3.  For the 
Claim 5 depends from claim 3 and recites the limitation “a user attribute” in line 1 of claim 5. Claim 3 recites “user attributes” in line 1 of claim 3.  It is unclear as to whether “a user attribute” in claim 5 is different from “user attributes” in claim 3.  For the purposes of prior art examination, the Examiner is interpreting “a user attribute” as “one of the user attributes” In line 1 of claim 5.
Claim 6 depends from claim 3 and recites the limitation “a user attribute” in line 1 of claim 6.  Claim 3 recites “user attributes” in line 1 of claim 3.  It is unclear as to whether “a user attribute” in claim 6 is different from “user attributes” in claim 3.  For the purposes of prior art examination, the Examiner is interpreting “a user attribute” as “one of the user attributes” in line 1 of claim 6.
Claim 11 recites the limitations: “identify a plurality of users of the online system” in line 5 and “for each of a plurality of users of the online system” in line 6. It is unclear as to whether the second occurrence of “a plurality of users” is the same as or different from the first occurrence of “a plurality of users.”  For the purposes of prior art examination, the Examiner is interpreting the first occurrence of “a plurality of users” as the same as the second occurrence of “a plurality of users.”
Claim 14 depends from claim 13 and recites the limitation “a user attribute” in lines 1 and 2 of claim 14.  Claim 13 recites “user attributes” in line 2 of claim 13.  It is unclear as to whether “a user attribute” in claim 14 is different from “user attributes” in claim 13.  For the purposes of prior art examination, the Examiner is interpreting “a user attribute” as “one of the user attributes” in lines 1 and 2 of claim 14.
Claim 15 depends from claim 13 and recites the limitation, “a user attribute” in lines 1 and 2 of claim 15. Claim 13 recites “user attributes” in line 2 of claim 13.  It is unclear as to whether “a user attribute” in claim 15 is different from “user attributes” in claim 13.  For the purposes of prior art examination, the Examiner is interpreting “a user attribute” as “one of the user attributes” In lines 1 and 2 of claim 15.
Claim 16 depends from claim 13 and recites the limitation “a user attribute” in lines 1 and 2 of claim 16.  Claim 13 recites “user attributes” in line 2 of claim 13.  It is unclear as to whether “a user attribute” in claim 16 is different from “user attributes” in claim 13.  For the purposes of prior art examination, the Examiner is interpreting “a user attribute” as “one of the user attributes” in lines 1and 2 of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent Application Publication 2016/0048887 to Joshi et al. (hereinafter, “Joshi“) in view of US Patent 8,831,358 to Song et al. (hereinafter, “Song“).
As per claim 1, Joshi teaches: a method comprising:
receiving, at an online system, an event from a third party system, the event 
associated with one or more content items describing the event (Joshi, FIG. 5 shows a computerized system 500 connected to the Internet 524.  FIG. 5 shows a memory 512 storing a video advertisement processing application 516 to process photos in video advertisements and a data storage 519 including video advertisement storage 521. FIG 1 shows video advertisements 104 being received in Joshi.  FIG. 1, FIG., 5 and paragraphs [0038]-[0040] of Joshi disclose video advertisements corresponding to events, which include people as content items to describe events);
	identifying a plurality of users of the online system (Joshi, FIG. 5 shows a computerized system 500 connected to the Internet 524.  FIG. 5 shows a memory 512 storing a user photo processing application 515 to process photos received by the system from social media as shown in operation 401 of FIG. 4 and a data storage 519 including visual content storage 520 for photo storage of users.  FIG. 1 shows social media photos 101 used by Joshi.  FIGS. 1, 4, and 5 and paragraphs [0040] and [0041] disclose that users are identified from microblogs such as Twitter and Instagram by using face detection (operation 402) to identify the users of an online system);
(Joshi, FIGS. 1, 4, and 5 and paragraphs [0040] and [0041] disclose the plurality of users of the online system):
providing information describing the user as input to a first neural network 
(Joshi, Paragraphs [0038]-[0040] disclose content items of users found in social media photographs, which are used as input for machine learning techniques. For example, operation 402 and paragraph [0058] disclose that face detection as well as age and gender recognition are performed to make assignments to predetermined buckets (which would be used for mapping social characteristics of a person including single, in a romantic relationship, a family person, or a group person), which teaches providing information describing the user as input to a first neural network), and
generating a vector representation for the user using the first neural network (Joshi, FIG. 1 shows a social media photos 101 of users being 
converted into feature vectors 102, which also corresponds to operation 403 of FIG. 4, which is performed by photo processing application 515 in FIG. 5. Paragraph [0040] discloses generation of user’s feature vector 102 using machine learning techniques.  Examples of machine learning techniques corresponding to the use of a neural network include support vector machines (SVMs) and decision trees in paragraph [0047] and Gaussian Mixture Model (GMM) in paragraph [0049].  FIGS. 1, 4, and 5 and paragraph [0040] teach the generation of vector representation of users using the first neural network); 
providing information describing the event as input to a second neural network (Joshi, FIG 1 shows video advertisements 104 being received in Joshi.  FIG. 1, FIG. 5, and paragraphs [0038]-[0040] of Joshi disclose video advertisements corresponding to events, which include people as content items to describe events.  Paragraph [0040] discloses that information regarding a video advertisement corresponding to an event is processed in a manner similar to the processing of social media photos as input for machine learning techniques. For example, operation 404 and paragraph [0060] disclose that face detection as well as age and gender recognition are performed to make assignments to predetermined buckets (which would be used for mapping social characteristics of a person including single, in a romantic relationship, a family person, or a group person), which teaches providing information describing the event as input to a second neural network), 
the first neural network and the second neural network having been jointly trained using historical user-entity interactions (Joshi, Paragraphs [0049], 
[0050], and [0056] indicated that a set of labels is assigned from a classifier or the Gaussian Mixture Model (GMM) weights.  Since both the photos from social media and the video frames from video advertisements use the same labels,  classifiers or GMM weights, Joshi teaches that machine learning techniques of neural networks are being used to jointly train over time);
generating a vector representation for the event using the second neural network (Joshi, FIG. 1 shows video advertisements 104 of users being converted into feature vectors 105, which also corresponds to operation 405 of FIG. 4, which is performed by video processing application 516 in FIG. 5. Paragraph [0040] discloses generation of user’s feature vector 102 using machine learning techniques, and discloses that similar techniques are applied to video advertisements 104 to provide feature vectors 105.  Examples of machine learning techniques corresponding to the use of a neural network include support vector machines (SVMs) and decision trees in paragraph [0047] and Gaussian Mixture Model (GMM) in paragraph [0049].  FIGS. 1, 4, and 5 and paragraph [0040] teach the generation of vector representation of individuals in video advertisements use the second neural network); 
selecting a subset of the plurality of users of the online system as users likely to be interested in the event (Joshi, Paragraphs [0038]-[0040] and [0061] disclose content items associated with the person including age, gender, and nature of group associations using social media photographs to map social characteristics of a person including, single, in a romantic relationship, a family person, or a group person, which teaches selecting individuals from a large group into subsets of users (who are single, in  a romantic relationship, a family person or a group person) to match those users to a corresponding event which is targeted toward one of a single person, a person in a romantic relations, a family person or a group of person by comparing feature vectors of users with feature vectors of events in operation 406); and 
sending content describing the event to the selected subset of users of the online system (Joshi, Paragraph [0061] and operation 406 and 407 disclose selecting a video advertisement feature vector that is similar to the user feature vector and recommending the video advertisement corresponding to the selected advertisement feature vector to the user corresponding to the user feature vector).
However, Joshi fails to explicitly teach: for each of the plurality of users, determining a measure of distance between the vector representation of the user and the vector representation of the event.
However, Song teaches:  for each of the plurality of users, determining a measure of distance between the vector representation of the user and the vector representation of the event (Song, Col. 3, lines 27-43 and Col. 4, lines 4-18 disclose measuring distance between a feature vector for a reference image and a feature vector A corresponding to image A as well as measuring a distance between the feature vector for the reference image and a feature vector B corresponding to image B and using these measured distances to represent the amount of similarity of these images). 
 Although Joshi teaches:  selecting a subset of the plurality of users of the online system as users likely to be interested in the event as discussed above (Joshi, paragraphs [0038]-[0040] and [0061] and operation 406), Joshi fails to explicitly teach that this selection is based on the determined measures of distance.  However, Song teaches a selection: based on determined measures of distance (Song, Col. 3, lines 27-43 and Col. 4, lines 4-18 discloses using measured distances to represent the amount of similarities of these images as discussed above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the measure of distance between vectors for selection as taught by Song into Joshi to improve the implementation of the mapping of users to events to provide recommendations of events to users (Joshi, Abstract and paragraphs [0039] and [0061]).
As per claim 9, the combination of Joshi and Song as shown in claim 1 teaches: the method of claim 1, wherein generating the vector representation of the user comprises extracting an embedding from a hidden layer of the first neural network (Song, Col. 7, line 66 – Col. 8, line 44 discloses an autoencoder (a neural network) that includes an input layer mapping pixels of an image to one or more hidden layers that encodes (corresponding to embeds)  the pixels of the image, and an output layer from which the input image can be reconstructed. A trained autoencoder activates (corresponding to extracts) feature values representing the feature vectors for evaluating image similarity)  and generating the vector representation of the event comprises extracting an embedding from a hidden layer of the second neural network (Song, Col. 7, line 66 –Col. 8, line 44  discloses an autoencoder (a neural network) that includes an input layer mapping pixels of an image to one or more hidden layers that encodes (corresponding to embeds)  the pixels of the image, and an output layer from which the input image can be reconstructed. A trained autoencoder activates (corresponding to extracts) feature values representing the feature vectors for evaluating image similarity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the autoencoders (neural networks) of Song into the neural networks of Joshi (paragraphs [0045] -[0050], and [0056] where the neural networks of Joshi similarly process the feature vectors as taught in paragraph [0040] of Joshi.  This would improve the implementation of the recommendations of events to users as taught by Joshi (Abstract and paragraphs [0039] and [0061]). 
As per claim 11, Joshi teaches: a non-transitory computer readable storage medium comprising computer instructions that when executed by a processor causes the processor to (Joshi, FIG. 5 and paragraphs [0064]-[0066] disclose a computerized system 500, which teaches the execution of computer instructions):
receive at an online system, an event from a third-party system, the event associated with one or more content items describing the event (Joshi, FIG. 5 shows a computerized system 500 connected to the Internet 524.  FIG. 5 shows a memory 512 storing a video advertisement processing application 516 to process photos in video advertisements and a data storage 519 including video advertisement storage 521. FIG 1 shows video advertisements 104 being received in Joshi.  FIG. 1, FIG., 5 and paragraphs [0038]-[0040] of Joshi disclose video advertisements corresponding to events, which include people as content items to describe events); 
identify a plurality of users of the online system (Joshi, FIG. 5 shows a computerized system 500 connected to the Internet 524.  FIG. 5 shows a memory 512 storing a user photo processing application 515 to process photos received by the system from social media as shown in operation 401 of FIG. 4 and a data storage 519 including visual content storage 520 for photo storage of users.  FIG. 1 shows social media photos 101 used by Joshi.  FIGS. 1, 4, and 5 and paragraphs [0040] and [0041] disclose that users are identified from microblogs such as Twitter and Instagram by using face detection (operation 402) to identify the users of an online system); 
for each of a plurality of users of the online system (Joshi, FIGS. 1, 4, and 5 and paragraphs [0040] and [0041] disclose the plurality of users of the online system):
provide information describing the user as input to a first neural network 
(Joshi, Paragraphs [0038]-[0040] disclose content items of users found in social media photographs, which are used as input for machine learning techniques. For example, operation 402 and paragraph [0058] disclose that face detection as well as age and gender recognition are performed to make assignments to predetermined buckets (which would be used for mapping social characteristics of a person including single, in a romantic relationship, a family person, or a group person), which teaches providing information describing the user as input to a first neural network) and 
generate a vector representation for the user using the first neural network 
(Joshi, FIG. 1 shows a social media photos 101 of users being converted into feature vectors 102, which also corresponds to operation 403 of FIG. 4, which is performed by photo processing application 515 in FIG. 5. Paragraph [0040] discloses generation of user’s feature vector 102 using machine learning techniques.  Examples of machine learning techniques corresponding to the use of a neural network include support vector machines (SVMs) and decision trees in paragraph [0047] and Gaussian Mixture Model (GMM) in paragraph [0049].  FIGS. 1, 4, and 5 and paragraph [0040] teach the generation of vector representation of users using the first neural network); 

(Joshi, FIG 1 shows video advertisements 104 being received in Joshi.  FIG. 1, FIG. 5, and paragraphs [0038]-[0040] of Joshi disclose video advertisements corresponding to events, which include people as content items to describe events.  Paragraph [0040] discloses that information regarding a video advertisement corresponding to an event is processed in a manner similar to the processing of social media photos as input for machine learning techniques. For example, operation 404 and paragraph [0060] disclose that face detection as well as age and gender recognition are performed to make assignments to predetermined buckets (which would be used for mapping social characteristics of a person including single, in a romantic relationship, a family person, or a group person), which teaches providing information describing the event as input to a second neural network), 
	wherein the first neural network and the second neural network were jointly trained using historical user-entity interactions (Joshi, Paragraphs [0049], 
[0050], and [0056] indicated that a set of labels is assigned from a classifier or the Gaussian Mixture Model (GMM) weights.  Since both the photos from social media and the video frames from video advertisements use the same labels, classifiers or GMM weights, Joshi teaches that machine learning techniques of neural networks are being used to jointly train over time)
generate a vector representation for the event using the second neural network (Joshi, FIG. 1 shows video advertisements 104 of users being converted into feature vectors 105, which also corresponds to operation 405 of FIG. 4, which is performed by video processing application 516 in FIG. 5. Paragraph [0040] discloses generation of user’s feature vector 102 using machine learning techniques, and discloses that similar techniques are applied to video advertisements 104 to provide feature vectors 105.  Examples of machine learning techniques corresponding to the use of a neural network include support vector machines (SVMs) and decision trees in paragraph [0047] and Gaussian Mixture Model (GMM) in paragraph [0049].  FIGS. 1, 4, and 5 and paragraph [0040] teach the generation of vector representation of individuals in video advertisements use the second neural network); and 
select a subset of the plurality of users of the online system as users likely to be interested in the event (Joshi, Paragraphs [0038]-[0040] and [0061] disclose content items associated with the person including age, gender, and nature of group associations using social media photographs to map social characteristics of a person including, single, in a romantic relationship, a family person, or a group person, which teaches selecting individuals from a large group into subsets of users (who are single, in  a romantic relationship, a family person or a group person) to match those users to a corresponding event which is targeted toward one of a single person, a person in a romantic relations, a family person or a group of person by comparing feature vectors of users with feature vectors of events in operation 406); and 
send content describing the event to the selected subset of users of the online system (Joshi, Paragraph [0061] and operation 406 and 407 disclose selecting a video advertisement feature vector that is similar to the user feature vector and recommending the video advertisement corresponding to the selected advertisement feature vector to the user corresponding to the user feature vector). 
However, Joshi fails to explicitly teach: for each of the plurality of users, determining a measure of distance between the vector representation of the user and the vector representation of the event.
However, Song teaches:  for each of the plurality of users, determining a measure of distance between the vector representation of the user and the vector representation of the event (Song, Col. 3, lines 27-43 and Col. 4, lines 4-18 disclose measuring distance between a feature vector for a reference image and a feature vector A corresponding to image A as well as measuring a distance between the feature vector for the reference image and a feature vector B corresponding to image B and using these measured distances to represent the amount of similarity of these images). 
 Although Joshi teaches: select a subset of the plurality of users of the online system as users likely to be interested in the event as discussed above (Joshi, paragraphs [0038]-[0040] and [0061] and operation 406), Joshi fails to explicitly teach that this selection is based on the determined measures of distance.  However, Song teaches a selection: based on determined measures of distance (Song, Col. 3, lines 27-43 and Col. 4, lines 4-18 disclose using measured distances to represent the amount of similarities of these images as discussed above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the measure of distance between vectors for selection as taught by Song into Joshi to improve the implementation of the mapping of users to events to provide recommendations of events to users (Joshi, Abstract and paragraphs [0039] and [0061]).
As per claim 19, the combination of Joshi and Song as shown in claim 11 teaches: the non-transitory computer readable medium of claim 11, wherein generating the vector representation of the user comprises extracting an embedding from a hidden layer of the first neural network (Song, Col. 7, line 66 – Col. 8, line 44 discloses an autoencoder (a neural network) that includes an input layer mapping pixels of an image to one or more hidden layers that encodes (corresponding to embeds)  the pixels of the image, and an output layer from which the input image can be reconstructed. A trained autoencoder activates (corresponding to extracts) feature values representing the feature vectors for evaluating image similarity) and generating the vector representation of the event comprises extracting an embedding from a hidden layer of the second neural network (Song, Col. 7, line 66 –Col. 8, line 44  discloses an autoencoder (a neural network) that includes an input layer mapping pixels of an image to one or more hidden layers that encodes (corresponding to embeds)  the pixels of the image, and an output layer from which the input image can be reconstructed. A trained autoencoder activates (corresponding to extracts) feature values representing the feature vectors for evaluating image similarity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the autoencoders (neural networks) of Song into the neural networks of Joshi (paragraphs [0045] -[0050], and [0056] where the neural networks of Joshi similarly process the feature vectors as taught in paragraph [0040] of Joshi.  This would improve the implementation of the recommendations of events to users as taught by Joshi (Abstract and paragraphs [0039] and [0061]).
 Claims 2-8 and 12-18 are rejected under 35 U.S.C. §103 as being unpatentable over Joshi in view of Song and further in view of  US Patent Application Publication 2017/0161393 to Oh et al. (hereinafter, “Oh“).
As per the claim interpretation  in the rejection under 35 U.S.C. §112(a), the Examiner is interpreting “content describing entities” as “content describing events”; “entity attributes” as “event attributes”; and “an entity” as “an event”  in claims 2-8 and 12-18. 
As per claim 2, the combination of Joshi and Song as shown in claim 1 teaches: the method of claim 1.  However, Joshi and Song fail to explicitly teach:  further comprising: storing, by the online system, interactions of users with content describing entities; and performing joint training of the first neural network and the second neural network using training data comprising stored interactions of users with content describing entities.
However, Oh teaches: further comprising:
storing, by the online system, interactions of users with content describing entities (content describing events) (Oh, Paragraphs [0151]-[0155] disclose a skip-gram model of a neural network to create review vectors and intent vectors by an intent classifier 340, which includes a vectorizer 342 to create the review vectors and an intent vector creator 343 to create intent vectors.  Paragraphs [0178] and [0192] disclose a visit intent vector creator 344 which determines the similarity between the  review vectors and intent vectors and stores the visit intent vectors in database 346 of the intent classifier 340, which teaches storing interactions of users with content describing events); and
performing joint training of the first neural network and the second neural network using training data comprising stored interactions of users with content describing entities (content describing events)  (Oh, Paragraphs [0208]–[0209] disclose that a classifier takes a review vector and a corresponding visit intent vector to learn the training set, which teaches joint training using the stored interactions as training data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the storage of interactions and the performance of joint training.  Paragraphs [0039] and [0061] of Joshi disclose that a variety of comparison metrics may be used for comparing feature vectors to select video advertisements and Oh supplies a specific example of this metric to improve delivery of video advertisements to the selected subset of users).
As per claim 3,  the combination of Joshi, Song, and Oh as shown in claim 2 teaches: the method of claim 2, wherein the training data comprises user attributes, entity attributes (event attributes), and labels indicating whether a particular user was determined to be interested in an entity (an event) (Joshi, Paragraphs [0038]-[0039], [0047]- [0049], and [0055]-[0056] disclose age, gender and nature of group associations such as single, romantically involved, a family person or a group person using GMM, which assigns labels, which are used for both the user and the event to match the user and the event.  The above labeled social properties of single, romantically involved, a family person or group for both user attributes and event attributes correspond to training data).
As per claim 4, the combination of Joshi, Song, and Oh as shown in claim 3 teaches: the method of claim 3, wherein a user attribute for a particular user describes membership of the user in particular user groups (Joshi, Paragraphs [0038]-[0039], [0042], [0045]- [0049], and [0056] indicate that the nature of group associations using GMM.  The social properties of single, romantically involved, a family person or group for a user correspond to user attributes describing membership of the user in a particular user group). 
As per claim 5, the combination of Joshi, Song, and Oh as shown in claim 3 teaches: the method of claim 3, wherein a user attribute for a particular user describes web pages that the user interacts with (Joshi, Operation 401 of FIG. 4 and social media photos 101 of FIG. 1 disclose receipt of web pages which describes the web pages that the user interacts with. In addition, Paragraphs [0038]-[0039], [0042], [0045]- [0049], and [0056] indicate that the nature of group associations using GMM based on the interactions of the users shown in the photos and the photos chosen to be posted by the user. The social properties of single, romantically involved, a family person or group for a user correspond to user attributes describing a particular user.  These photos posted by the user (interaction with a web page of social media) show an interaction with the web pages indicating the attribute of a particular user such as a social property of single, romantically involved, family person or group person)
As per claim 6, the combination of Joshi, Song, and Oh as shown in claim 3 teaches: the method of claim 3, wherein a user attribute for a particular user describes demographic attributes of the user (Joshi, Paragraphs [0037]-[0042], [0049], and [0056] refer to content items used to compute age, gender, and nature of group associations, which may correspond to user attributes describing demographic attributes of the user.   Paragraphs [0037]-[0042], [0049], and [0056] indicate that the nature of group associations can be classified using GMM based on the interactions of the users shown in the photos and the photos chosen to be posted by the user. The social properties of single, romantically involved, a family person or group for a user may correspond to user attributes describing a particular user and also provide descriptive demographic attributes).
As per claim 7, the combination of Joshi, Song, and Oh as shown in claim 3 teaches: the method of claim 3, wherein an event attribute for a particular event describes a subject of the event (Oh, Paragraphs [0157]-[0162] disclose that a subject Disneyland, wonderful, place, kids, review are vectors.  Paragraph [0163] discloses that “Disneyland is a wonderful place for kids” is transformed into a review vector by a vectorizer 342. Accordingly, this describes an event attribute for a particular event which describes a subject of the event (trip to Disneyland is a wonderful place for kids).      
As per claim 8, the combination of Joshi, Song, and Oh as shown in claim 3 teaches: the method of claim 3, wherein an event attribute for a particular event describes a location of the event (Oh, Paragraph [0144] discloses that a location information of a travel destination corresponds to review data, and paragraph [0155] indicates that a vectorizer 342 transforms the review data into a review vector based on review data including the travel destination.  Accordingly, this indicates an event attribute for a particular event describes a location of the event). 
As per claim 12, the combination of Joshi and Song as shown in claim 11 teaches: the non-transitory computer readable medium of claim 11.  However, Joshi and Song fail to explicitly teach:  further comprising: storing, by the online system, interactions of users with content describing entities; and performing joint training of the first neural network and the second neural network using training data comprising stored interactions of users with content describing entities.
However, Oh teaches: further comprising:
storing, by the online system, interactions of users with content describing entities (content describing events) (Oh, Paragraphs [0151]-[0155] disclose a skip-gram model of a neural network to create review vectors and intent vectors by an intent classifier 340, which includes a vectorizer 342 to create the review vectors and an intent vector creator 343 to create intent vectors.  Paragraphs [0178] and [0192] disclose a visit intent vector creator 344 which determines the similarity between the  review vectors and intent vectors and stores the visit intent vectors in database 346 of the intent classifier 340, which teaches storing interactions of users with content describing events); and
performing joint training of the first neural network and the second neural network using training data comprising stored interactions of users with content describing entities (content describing events)  (Oh, Paragraphs [0208]–[0209] disclose that a classifier takes a review vector and a corresponding visit intent vector to learn the training set, which teaches joint training using the stored interactions as training data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the storage of interactions and the performance of joint training.  Paragraphs [0039] and [0061] of Joshi disclose that a variety of comparison metrics may be used for comparing feature vectors to select video advertisements and Oh supplies a specific example of this metric to improve delivery of video advertisements to the selected subset of users).
As per claim 13, the combination of Joshi, Song, and Oh as shown in claim 12 teaches: the non-transitory computer readable medium of claim 12, wherein the training data comprises user attributes, entity attributes (event attributes), and labels indicating whether a particular user was determined to be interested in an entity (event) (Joshi, Paragraphs [0038]-[0039], [0047]- [0049], and [0055]-[0056] disclose age, gender and nature of group associations such as single, romantically involved, a family person or a group person using GMM, which assigns labels, which are used for both the user and the event to match the user and the event.  The above labeled social properties of single, romantically involved, a family person or group for both user attributes and event attributes correspond to training data).
As per claim 14, the combination of Joshi, Song, and Oh as shown in claim 13 teaches: the non-transitory computer readable medium of claim 13, wherein  a user attribute for a particular user describes membership of the user in particular user groups (Joshi, Paragraphs [0038]-[0039], [0042], [0045]- [0049], and [0056] indicate that the nature of group associations using GMM.  The social properties of single, romantically involved, a family person or group for a user correspond to user attributes describing membership of the user in a particular user group). 
As per claim 15, the combination of Joshi, Song, and Oh as shown in claim 13 teaches: the non-transitory computer readable medium of claim 13, wherein a user attribute for a particular user describes web pages that the user interacts with (Joshi, Operation 401 of FIG. 4 and social media photos 101 of FIG. 1 disclose receipt of web pages which describes the web pages that the user interacts with. In addition, Paragraphs [0038]-[0039], [0042], [0045]- [0049], and [0056] indicate that the nature of group associations using GMM based on the interactions of the users shown in the photos and the photos chosen to be posted by the user. The social properties of single, romantically involved, a family person or group for a user correspond to user attributes describing a particular user.  These photos posted by the user (interaction with a web page of social media) show an interaction with the web pages indicating the attribute of a particular user such as a social property of single, romantically involved, family person or group person). 
As per claim 16, the combination of Joshi, Song, and Oh as shown in claim 13 teaches:  the non-transitory computer readable medium of claim 13, wherein a user attribute for a particular user describes demographic attributes of the user (Joshi, Paragraphs [0037]-[0042], [0049], and [0056] refer to content items used to compute age, gender, and nature of group associations, which may correspond to user attributes describing demographic attributes of the user.   Paragraphs [0037]-[0042], [0049], and [0056] indicate that the nature of group associations can be classified using GMM based on the interactions of the users shown in the photos and the photos chosen to be posted by the users. The social properties of single, romantically involved, a family person or group for a user may correspond to user attributes describing a particular user and also provide descriptive demographic attributes). 
As per claim 17, the combination of Joshi, Song, and Oh as shown in claim 13 teaches: the non-transitory computer readable medium of claim 13, wherein an event attribute for a particular event describes a subject of the event (Oh, Paragraphs [0157]-[0162] disclose that a subject Disneyland, wonderful, place, kids, review are vectors.  Paragraph [0163] discloses that “Disneyland is a wonderful place for kids” is transformed into a review vector by a vectorizer 342. Accordingly, this describes an event attribute for a particular event which describes a subject of the event (trip to Disneyland is a wonderful place for kids). 
As per claim 18, the combination of Joshi, Song, and Oh as shown in claim 13 teaches: the non-transitory computer readable medium of claim 13, wherein an event attribute for a particular event describes a location of the event (Oh, Paragraph [0144] discloses that a location information of a travel destination corresponds to review data, and paragraph [0155] indicates that a vectorizer 342 transforms the review data into a review vector based on review data including the travel destination.  Accordingly, this indicates an event attribute for a particular event describes a location of the event).  
Claims 10 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Joshi in view of Song and in further view of U.S. Patent 9,760,690 to Petkov et al. (hereinafter, “Petkov”).
As per claim 10, the combination of Joshi and Song as shown in claim 1 teaches the method of claim 1, wherein the vector representations of the event is performed responsive to receiving information describing the event (Joshi, Paragraph [0040] discloses that video advertising may be processed in a  manner similar to the photo processing, and paragraph  [0078] discloses a video advertisement processing application 516 for constructing an advertising feature vector for an event, which teaches the vector representations of the event being performed responsive to receiving information describing the event).  However, the combination of Joshi and Song does not explicitly teach: vector representations of the plurality of users are generated from the first neural network on a periodic basis.
However, Petkov teaches: vector representations of the plurality of users are 
generated from the first neural network on a periodic basis (Petkov, Col. 5, lines 15-20 discloses training artificial intelligence systems periodically.  In addition, col. 5, lines 15-20 of Petkov discloses that training is repeated after samples through web-based services are collected, which teaches the vector representations of the event being performed responsive to receiving information describing the event).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the periodic generation of vector representations as taught by Petkov into Joshi because this improves training of the neural networks in Joshi to improve the recommendations provided to users. 
As per claim 20, the combination of Joshi and Song as shown in claim 11 teaches the non-transitory computer readable medium of claim 11, wherein the vector representation of the event is performed responsive to receiving information describing the event (Joshi, Paragraph [0040] discloses that video advertising may be processed in a  manner similar to the photo processing, and paragraph  [0078] discloses a video advertisement processing application 516 for constructing an advertising feature vector for an event, which teaches the vector representations of the event being performed responsive to receiving information describing the event ).  However, the combination of Joshi and Song does not explicitly teach:  vector representations of the plurality of users are periodically generated from the first neural network on a periodic basis.
However, Petkov teaches: vector representations of the plurality of users are periodically generated from the first neural network on a periodic basis (Petkov, Col. 5, lines 15-20 discloses training artificial intelligence systems periodically.  In addition, col. 5, lines 15-20 of Petkov discloses that training is repeated after samples through web-based services are collected, which teaches the vector representations of the event being performed responsive to receiving information describing the event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the periodic generation of vector representations as taught by Petkov into Joshi because this improves training of the neural networks in Joshi to improve the recommendations provided to users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL FREYMUTH DAEBELER whose telephone number is (571)272-8315.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LI B. ZHEN can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/P.F.D./
Examiner, Art Unit 2121


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121